Citation Nr: 0639113	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  05-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs nonservice-connected death pension benefits.






ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran had Beleagured status from November 25, 1941, to 
May 3, 1942; No Casualty status from May 4, 1942, to November 
21, 1942; Missing status from November 22, 1942, to March 7, 
1945; Recognized Guerilla service from March 8, 1945, to July 
17, 1945; and Regular Philippine Army service from July 18, 
1945, to April 25, 1946.  The veteran died in August 1981, 
and the veteran's surviving spouse is the appellant in this 
matter.

In May 2001, the appellant filed a claim for nonservice-
connected death pension benefits.  The RO issued an August 
2004 rating decision denying service connection for cause of 
the veteran's death.  The appellant submitted a notice of 
disagreement in October 2004, and also stated that the 
decision "was not based [on] [her] [d]eath [p]ension claim . 
. . ."  The RO issued a statement of the case in December 
2004 which recognized the appellant's claim for nonservice-
connected death pension benefits.  The RO determined the 
veteran did not have qualifying service for eligibility for 
VA nonservice-connected death pension benefits.



FINDING OF FACT

The service department has certified that the appellant's 
spouse had Beleagured status from November 25, 1941, to May 
3, 1942; No Casualty status from May 4, 1942, to November 21, 
1942; Missing status from November 22, 1942, to March 7, 
1945; Recognized Guerilla service from March 8, 1945, to July 
17, 1945; and Regular Philippine Army service from July 18, 
1945, to April 25, 1946.




CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-
connected death pension benefits are not met.  38 U.S.C.A. §§ 
101, 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.40, 3.41 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in 
their possession that pertains to the claim.

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of the claim for 
nonservice-connected death pension benefits and any failure 
to provide notice as to the effective date and rating is 
harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

This case turns on whether the veteran had qualifying service 
providing basic entitlement to pension benefits.  Because the 
veteran did not have qualifying service, the appellant is not 
entitled to nonservice-connected death pension benefits, and 
is not entitled to VCAA-related assistance and notification.  
Absent any evidence from the appellant indicating otherwise, 
there is no need to further attempt to confirm the negative 
certifications already obtained from the service department.  
As the law is dispositive in this case, the VCAA is not 
applicable.

Assuming without deciding that the VCAA applies, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  The Board concludes that the discussion in the 
February 2006 letter informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  VA made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes certification of the 
veteran's military service from the National Personnel 
Records Center.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the appellant's claim for entitlement to 
VA benefits.  No further assistance to the appellant with the 
development of evidence is required.

The appellant asserts that she is entitled to nonservice-
connected death pension benefits.

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  

As noted above, the veteran had Beleagured status from 
November 25, 1941, to May 3, 1942; No Casualty status from 
May 4, 1942, to November 21, 1942; Missing status from 
November 22, 1942, to March 7, 1945; Recognized Guerilla 
service from March 8, 1945, to July 17, 1945; and Regular 
Philippine Army service from July 18, 1945, to April 25, 
1946.  The service department's determination is binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The 
Board finds that the appellant is not eligible for death 
pension benefits.

The appellant has not submitted any information different 
from the information provided to and used by the service 
department in its verification of the veteran's service.  In 
addition, the Board notes that the official documents do not 
indicate, and the appellant has not contended, that the 
decedent had any service that would render her eligible for 
death pension.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994); see also 38 C.F.R. § 3.8(a).

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
service of the decedent; therefore, eligibility for 
nonservice-connected death pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for nonservice-connected death pension benefits 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


